Citation Nr: 1223790	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-33 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from January 1955 to January 1958. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Oakland, California.  Following the perfection of his appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO in May 2012.  A transcript of that hearing has been prepared and has been included in the claims folder for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from tinnitus. 

2.  The evidence is in equipoise as to whether tinnitus began in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the appellant's tinnitus either began during or was otherwise caused by his military service or is secondary to his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for tinnitus.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim for tinnitus, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of the issue, given the favorable nature of the Board's decision with regard to this issue. 

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

The appellant has averred that as a result of his exposure to artillery fire and working near artillery pieces during service, he developed tinnitus, or ringing in the ears.  He has claimed that the tinnitus was present when he was on active duty and that it has continued to the present day.  

The Board would initially recognize that the only service medical record that it has in its possession is the appellant's end-of-service physical examination that was accomplished in October 1957.  The Court has held that VA has a statutory duty to assist a veteran in obtaining his or her military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  In a case such as this, where it appears that the appellant's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  The Board must note; however, the O'Hare precedent does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the appellant's claim.  Despite multiple attempts by the RO, additional evidence regarding the appellant's military record was not located.  It is clear that VA searched for any record of the appellant during the time he was on active duty.  Unfortunately, those records just do not seem to exist.  

Returning to the appellant's end-of-enlistment physical, the Board notes that it is silent for any complaints involving "tinnitus" or ringing in the ears. 

As a result of the appellant's claim for benefits, submitted in March of 2008, the appellant underwent a VA Audiological Examination in August 2009.  Upon completion of the examination, the examiner completed the examination form, the results of which are provided below:

The results of the Hearing Evaluation are consistent with hearing loss resulting from exposure to high intensity sounds.  Both ears - yes.
These results are related to the patient's exposure to high intensity sounds in the following situations while serving in the military:  Artillery training.
The patient reported tinnitus in both ears.
The reported tinnitus is secondary to patient's hearing loss and exposure to high intensity sound.  Yes.

The examiner then concluded that the appellant's hearing loss was related to events that occurred in service but then also opined that the appellant's tinnitus was not due to events encountered during the time served in the military.  In other words, the examiner gave conflicting opinions concerning the etiology of the appellant's tinnitus.

In conjunction with his claim for benefits, the appellant provided testimony before the Board.  During that hearing, the appellant admitted that he told the audiology examiner that the ringing "began" over a decade ago.  However, he clarified this statement by indicating that he meant that prior to twelve-to-fifteen years prior to the hearing, he had the ringing in his ears.  He had experienced the ringing while he was on active duty.  However, approximately twelve-to-fifteen years ago, the ringing became more pronounced as his bilateral hearing loss became more debilitating.  He further stated that he did not mention the ringing in his ears while he was on active duty because he was afraid that he would have been pulled off of "jump status", which would have decreased the amount of pay he was receiving each month.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to loud noises over the course of his Army career has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his tinnitus affects him has remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's assertions concerning his tinnitus are consistent with his military service.  In the statements provided to the VA, the appellant has asserted that he was exposed to artillery pieces and participated in "live-fire" exercises while on active duty.  The service records confirm that the appellant was attached to an artillery unit and has a military occupational specialty that would have exposed the appellant to artillery fire.  He further reported experiencing tinnitus since his exposure to acoustic trauma in service.  His statements are credible and supported by the later diagnosis of tinnitus. 

The Board acknowledges that a VA audiologist has hypothesized that the appellant's diagnosed tinnitus was not caused by in-service noise exposure.  The same examiner has also provided a contrary opinion.  With regards to this piece of medical evidence, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a claims file review, as it pertains to obtaining an overview of an appellant's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the appellant for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, the VA audiologist reasoned, in part, that the appellant's tinnitus was not related to service.  However, that same individual hypothesized that the tinnitus was secondary to the appellant's hearing loss - a disability that is service-connected.  The examiner also insinuated that the tinnitus was related to noise exposure that the appellant experienced while on active duty.  Upon further review, and because the lack of clarity contained in the examination report, the Board limited weight to the examiner's opinion as it is not well-reasoned or consistent with other evidence of record.  In other words, the examiner was equivocal, vague, and ambiguous with his opinion.  Accordingly, the Board attaches very little probative value to the VA opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

Nevertheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the appellant's contentions and his assertions concerning his noise exposure are consistent with service.  The Board further believes the consistent written and spoken statements and as such, the statements are competent to show in-service occurrence because the condition itself (ringing in the ears) is capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  The Board finds that the probative evidence is in equipoise as to the date of onset of the current tinnitus.  There is no definitive medical opinion on file as to the etiology of the current tinnitus, but the Board finds that, due to the self-reported nature of tinnitus, and a liberal application of the provisions pertaining to continuity of symptoms, none is needed.  









	(CONTINUED ON NEXT PAGE)


Because the evidence is at least in equipoise, and since the appellant is supposed to be afforded the benefit-of- the-doubt, the Board concludes that the appellant's tinnitus is the result of noise exposure he endured while he was on active duty in the US Army.  Therefore, service connection is granted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


